PETERSON, J.
In this dissolution proceeding, A. Leigh McBride, D.V.M., appeals the trial court’s determination concerning the value of her veterinary practice.
We agree with Dr. McBride’s contention that the record does not contain competent substantial evidence of any increase in the value of her professional association during the marriage. Accordingly1, we vacate that portion of the final judgment finding the enhanced value of the association to be $50,-000, and order the trial court, upon remand, to reduce the equalizing equitable distribution payment due to Mr. Lee from $35,478.47 to $10,478.47.
AFFIRMED IN PART; VACATED IN PART; REMANDED.
COBB and GOSHORN, JJ., concur.

. See Thompson v. Thompson, 576 So.2d 267 (Fla.1991); Zaborowski v. Zaborowski, 547 So.2d 1296 (Fla. 5th DCA 1989).